          Case 4:18-cv-06926-YGR Document 105 Filed 11/25/20 Page 1 of 5



 1   Mitchell M. Breit (admitted pro hac vice)
     SIMMONS HANLY CONROY
 2   112 Madison Avenue, 7th Floor
 3   New York, New York 10016
     Telephone: (212) 784-6400
 4   Facsimile:    (212) 213-5949
     mbreit@simmonsfirm.com
 5
     Gregory F. Coleman (pro hac vice)
 6   Adam A. Edwards (pro hac vice)
     GREG COLEMAN LAW PC
 7   First Tennessee Plaza
 8   800 S. Gay Street, Suite 1100
     Knoxville, TN 37929
 9   Telephone: (865) 247-0080
     Facsimile:    (865) 533-0049
10   greg@gregcolemanlaw.com
     adam@gregcolemanlaw.com
11

12   Attorneys for Plaintiff

13   EILEEN R. RIDLEY, CA Bar. No. 151735
     FOLEY & LARDNER LLP
14   555 CALIFORNIA STREET
     SUITE 1700
15
     SAN FRANCISCO, CA 94104-1520
16   Telephone: (415) 434-4484
     Facsimile:    (415) 434-4507
17   eridley@foley.com
18
     Jay N. Varon, Esq. (pro hac vice)
19
     David A. Hickerson, Esq. (pro hac vice)
20   David L. Rosen (pro hac vice motion forthcoming)
     Jarren N. Ginsburg (pro hac vice)
21   FOLEY & LARDNER LLP
     3000 K Street, N.W.
22   Washington, D.C. 20007
23   Telephone:     202.672.5380
     Facsimile:     202.672.5399
24   jvaron@foley.com
     dhickerson@foley.com
25   drosen@foley.com
     jginsburg@foley.com
26

27   Attorneys for Defendant

28

                                         FIFTH JOINT MOTION TO AMEND SCHEDULING ORDER
                                                                 Case No.: 4:18-cv-06926-YGR
          Case 4:18-cv-06926-YGR Document 105 Filed 11/25/20 Page 2 of 5



 1                                UNITED STATES DISTRICT COURT
 2                             NORTHERN DISTRICT OF CALIFORNIA
 3    THOMAS BAILEY, on behalf of himself Case No.: 4:18-cv-06926-YGR
      and all others similarly situated,
 4                                        JOINT MOTION TO AMEND
                             Plaintiff,   SCHEDULING ORDER
 5    v.
                                          Complaint Filed: November 15, 2018
 6    RITE AID CORPORATION,               First. Am. Compl. Filed: January 4, 2019
 7                           Defendant.
 8

 9          Pursuant to Civil Local Rule 6-2, Defendant Rite Aid Corporation (“Defendant” or “Rite
10   Aid”) and Plaintiff Thomas Bailey (“Plaintiff” or “Bailey”) (collectively the “Parties”), by
11   counsel, jointly move the Court to amend the Scheduling Order entered on August 11, 2020 (Dkt.
12   # 89) to extend Rite Aid’s Opposition to Class Certification (the “Opposition”) deadline from
13   December 18, 2020 to January 15, 2021 and to extend the Plaintiff’s Reply to Rite Aid’s
14   Opposition from February 16, 2021 to March 9, 2021, as set forth in the accompanying Proposed
15   Order. This extension will not affect any other court deadlines because a class certification
16   hearing has not been scheduled and no other deadlines have been calendared.
17   I.    BACKGROUND
18          On November 4, 2019, the Court issued a scheduling order that set various discovery
19   deadlines and set an initial deadline of March 31, 2020 for the completion of private mediation
20   (Dkt. # 75) (the “Scheduling Order”), which the mediation deadline was extended on several
21   occasions.
22          Specifically, on March 4, 2020, the Parties jointly moved to the extend the mediation
23   deadline based on the fact that a potentially dispositive hearing in a factually similar matter,
24   Edwards, et al. v. Walmart, Inc., 2:18-cv-09655-GW-FFMx (N.D. Cal.), was scheduled for April
25   2, 2020 (Dkt. # 82). The Parties believed that resolution of certain disputes in Edwards would be
26   relevant and informative to any mediation in this action and, accordingly, scheduled a mediation
27   to occur on April 8, 2020. The Court granted the request, extending the deadline to complete
28   mediation from March 31, 2020 to April 14, 2020 (Dkt. # 83) (the “Amended ADR Order”).

                                          FIFTH JOINT MOTION TO AMEND SCHEDULING ORDER
                                                                  Case No.: 4:18-cv-06926-YGR
         Case 4:18-cv-06926-YGR Document 105 Filed 11/25/20 Page 3 of 5




 1          Thereafter, the Parties moved to extend the April 14, 2020 deadline to complete private

 2   mediation (Dkt. #84). In support of this application, the Parties noted that complications caused

 3   by the COVID-19 pandemic necessitated the cancellation of the previously scheduled April 8,

 4   2020 mediation. In addition, the Parties noted that the Edwards hearing on class certification had

 5   been cancelled and that presiding Judge George H. Wu had indicated that the matter would be

 6   taken under submission and that a written decision would be issued by April 20, 2020. The Parties

 7   tentatively rescheduled mediation to occur on June 1, 2020 and accordingly requested an

 8   extension of the mediation deadline. On April 15, 2020, the Court granted the request, extending

 9   the deadline to complete private mediation to June 12, 2020 (Dkt. # 85) (“Second Amended ADR

10   Order”). The Parties worked to finalize the mediation date of June 12, 2020, but were unable to

11   meet that deadline. On June 11, 2020, the Court granted the Parties request to extend the deadline

12   to complete private mediation to August 11, 2020 (Dkt. #87) (“Third Amended ADR Order”).

13   The Parties completed their Mediation session with the Honorable William J. Cahill (Ret.), JAMS

14   on July 21, 2020, but were unable to come to a resolution.

15          The Parties have been diligently engaged in pursuing discovery, but complications

16   occasioned by the COVID-19 pandemic resulted in a delay. Plaintiff noticed and completed,

17   remotely, the Fed. R. Civ. P. 30(b)(6) depositions of Defendant’s representative and third-party

18   manufacturer’s representatives on June 19, 2020, June 23, 2020, and June 26, 2020. Due to

19   COVID-19, vacation schedules, and Judge Wu’s tentative ruling in the Edwards matter, Plaintiff

20   submitted an unopposed request for extension, which the Court granted on August 11, 2020 (Dkt.

21   89) (“Fourth Amended ADR Order”).

22          Plaintiff submitted his Motion for Class Certification on October 19, 2020, which included

23   three expert opinions. Rite Aid has noticed the three experts, but due to scheduling conflicts of

24   the Parties and experts, were unable to schedule the depositions until December 9, 10, and 11,

25   respectively. Rite Aid’s Opposition is currently due one week after these depositions, on

26   December 18, 2020. One week is insufficient time for Rite Aid’s experts to review the Plaintiff’s

27   experts’ depositions transcripts and incorporate the pertinent facts into their expert reports.

28   Furthermore, it not sufficient time for Rite Aid to incorporate the depositions and opinions of its
                                          FIFTH JOINT MOTION TO AMEND SCHEDULING ORDER
                                                                  Case No.: 4:18-cv-06926-YGR
            Case 4:18-cv-06926-YGR Document 105 Filed 11/25/20 Page 4 of 5




 1   own experts into its Opposition. Rite Aid requests its Opposition deadline be extended to January

 2   15, 2020. Rite Aid requests a four week extension only to factor in the upcoming holidays and

 3   counsels’ respective schedules. Therefore, Plaintiff requests an extension from February 16, 2021

 4   to March 9, 2021 to submit his Reply to Rite Aid’s Opposition to the Motion for Class

 5   Certification.

 6            The Parties jointly request to extend the class certification briefing schedule as proposed in

 7   the attached proposed order. As noted, such extensions will have no further impact on the

 8   schedule, as the Court has not yet set a class certification hearing date.

 9   II.     LEGAL STANDARD

10            Under Federal Rule of Civil Procedure 16(b)(4), a “schedule may be modified only for

11   good cause and with the judge’s consent.” See also Fed. R. Civ. P. 6 (stating a “court may, for

12   good cause, extend the time”). Here, both Parties represent that the requested extensions are

13   sought in good faith and are not sought to cause undue delay.

14            The additional time period will allow the Rite Aid to examine Plaintiff’s experts and more

15   completely brief its Opposition to Motion for Class Certification and for Plaintiff to have

16   sufficient and fair time to respond. Rite Aid represents that the requested extension is sought in

17   good faith and is not sought to cause undue delay, but rather the added time will be beneficial to

18   both sides and minimally interrupt the Court’s schedule.

19   III.    CONCLUSION

20            Based on the foregoing, Plaintiff and Defendant respectfully request that the Court

21   GRANT their Joint Motion to Amend Scheduling Order, and extend the deadlines as set forth in

22   the accompanying Proposed Order.

23    Dated: November 25, 2020                          Respectfully submitted,

24
                                                 By: _/s/ Mitchell M. Breit (with permission)________
25                                                    Mitchell M. Breit (pro hac vice)
26                                                    SIMMONS HANLY CONROY
                                                      112 Madison Avenue, 7th Floor
27                                                    New York, NY 10016
                                                      Telephone: (212) 784-6422
28                                                    Facsimile: (212) 213-5949
                                          FIFTH JOINT MOTION TO AMEND SCHEDULING ORDER
                                                                         Case No.: 4:18-cv-06926-YGR
     Case 4:18-cv-06926-YGR Document 105 Filed 11/25/20 Page 5 of 5




                                        mbreit@simmonsfirm.com
 1

 2                                      Gregory F. Coleman (pro hac vice)
                                        Adam A. Edwards (pro hac vice)
 3                                      GREG COLEMAN LAW PC
                                        First Tennessee Plaza
 4                                      800 S. Gay Street, Suite 1100
                                        Knoxville, TN 37929
 5
                                        Telephone: (865) 247-0080
 6                                      Facsimile: (865) 533-0049
                                        greg@gregcolemanlaw.com
 7                                      adam@gregcolemanlaw.com

 8                                      Attorneys for the Plaintiff
 9
                                   By: _/s/ Eileen R. Ridley________________
10                                      EILEEN R. RIDLEY, CA Bar. No. 151735
                                        FOLEY & LARDNER LLP
11                                      555 CALIFORNIA STREET
                                        SUITE 1700
12                                      SAN FRANCISCO, CA 94104-1520
13
                                        Telephone:      (415) 434-4484
14                                      Facsimile:      (415) 434-4507
                                        eridley@foley.com
15                                      Jay N. Varon, Esq. (pro hac vice)
                                        David A. Hickerson, Esq. (pro hac vice)
16                                      David L. Rosen (pro hac vice motion
17                                      forthcoming)
                                        Jarren N. Ginsburg (pro hac vice)
18
                                        FOLEY & LARDNER LLP
19                                      3000 K Street, N.W.
                                        Washington, D.C. 20007
20                                      Telephone:      202.672.5380
21                                      Facsimile:      202.672.5399
                                        jvaron@foley.com
22                                      dhickerson@foley.com
                                        drosen@foley.com
23                                      jginsburg@foley.com
24                                      Attorneys for Defendant
25

26

27

28
                             FIFTH JOINT MOTION TO AMEND SCHEDULING ORDER
                                                     Case No.: 4:18-cv-06926-YGR
